            Case 1:21-cv-00502-LGS Document 30 Filed 07/09/21 Page 1 of 2


                                     By July 14, 2021, the parties shall submit a supplemental letter
                                     apprising the court of (i) the nature of the delay and scope of remaining
VIA ECF                              discovery, (ii) the date by which parties intend to produce responsive
                                     documents currently in their possession, (iii) the number of responsive
Hon. Lorna G. Schofield              documents currently in their possession that have not been produced,
United States District Court         (iv) the names and roles of any witnesses to be deposed, (v) dates for
Southern District of New York        the depositions of those witnesses and (vi) any interim discovery
                                     deadlines the parties have set, such as deadlines for interrogatories or
Attn: Hon. Lorna G. Schofield, U.S.D.J.
500 Pearl Street                     requests to admit.
New York, NY 10007
                                     Dated: July 9, 2021
                                              New York, New York
               Re:     Edelman v. NYU Langone Health System, et al.,
                       Case No. 1:21-cv-00502 (LGS) (GWG)_______


Dear Judge Schofield:

        The parties write jointly pursuant to Rule I(B)(2) of this Court’s Individual Rules and
Procedures for Civil Cases to request an extension of the deadline to complete fact discovery set
forth in paragraph 8(a) of the Civil Case Management Plan and Scheduling Order (Doc. No. 18)
(the “Scheduling Order”). As this requested extension affects other scheduled dates contained in
the Scheduling Order, the parties’ new proposed dates are as follows:

    Date                                         Current           Proposed
    Deadline for completion of all fact          July 16, 2021     September 30, 2021
    discovery required by paragraph 8(a)
    Deadline for completion of all expert        August 30, 2021   November 12, 2021 [45 days
    discovery required by paragraph 9(b)                           from the deadline for completion
                                                                   of all fact discovery]
    Deadline to meet and confer on a June 16, 2021                 August 30, 2021 [no later than
    schedule for expert disclosures required                       one month before the deadline
    by paragraph 9(c)                                              for completion of all fact
                                                                   discovery]
    Deadline for the parties to submit a joint   July 30, 2021     October 14, 2021 [14 days after
    letter required by paragraph 13(b)                             the requested deadline for the
                                                                   close of fact discovery]
    Pre-motion conference for any                September 16,     November 29, 2021 [usually 14
    dispositive motions as set forth in          20211             days after the close of all
    paragraph 13(c)                                                discovery] or a date thereafter
                                                                   convenient for the Court



1
  In addition to the requested adjournment of this conference to correspond with the new
proposed deadline to complete discovery, the parties also request an adjournment of this
scheduled conference as September 16, 2021 falls on Yom Kippur (a Jewish High Holiday).


{Client/002528/5/02426022.DOCX;9 }
            Case 1:21-cv-00502-LGS Document 30 Filed 07/09/21 Page 2 of 2

Hon. Lorna G. Schofield
July 8, 2021
Page 2 of 2

        This is the parties’ first request to extend the deadline for the close of fact discovery and
is necessitated, in part, by the fact that the parties have been working in good faith to resolve a
number of discovery disputes and issues without the need for Court involvement. Additionally,
the parties are still in the process of exchanging discovery.

         This is also the parties’ first request to adjourn the status conference.

         The parties thank this Court for its time, attention, and consideration in this case.


Respectfully submitted,


   Dated: Lake Success, New York                       Dated: New York, New York
          July 8, 2021                                        July 8, 2021

   MILMAN LABUDA LAW GROUP PLLC                        TARTER KRINSKY & DROGIN LLP



   By:     /s/ Emanuel Kataev______                    By: /s/ Richard L. Steer _____
         Joseph M. Labuda                                  Richard L. Steer
         Emanuel Kataev                                    Tara T. Carolan
         3000 Marcus Avenue, Suite 3W8                     1350 Broadway, 11th Floor
         Lake Success, NY 11042-1073                       New York, NY 10018
         (516) 328-8899                                    (212) 216-8000
         joe@mllaborlaw.com                                rsteer@tarterkrinsky.com
         emanuel@mllaborlaw.com                            tcarolan@tarterkrinsky.com

         Attorneys for Plaintiff                             Attorneys for Defendants




{Client/002528/5/02426022.DOCX;9 }
